IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSHUA HARDIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4803

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from an order of the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Joshua Hardin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, ROWE, and RAY, JJ., CONCUR.